Citation Nr: 0920298	
Decision Date: 06/01/09    Archive Date: 06/09/09

DOCKET NO.  08-02 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1. Entitlement to service connection for a right ankle sprain

2. Entitlement to service connection right hand finger scar.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Jon Schulman, Associate Counsel




INTRODUCTION

The Veteran had active duty for training from March 1995 
until June 1995 and active duty from February 2003 until 
April 2004.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a October 2005 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Portland, Oregon.


FINDINGS OF FACT

1.  The Veteran has residuals of an in service right ankle 
sprain.

2.  A right finger injury was suffered in service.


CONCLUSION OF LAW

1.  A right ankle sprain was incurred in active service. 38 
U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2008).

2.  A right hand finger injury was incurred in active 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In 
this case, the Board is granting, in full, the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and need not 
be further considered.  

Legal Criteria

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1110 (West 2002).  In this case, the Veteran is 
claiming entitlement to service connection for a right ankle 
sprain and scarring of a finger on his right hand.  

Veterans are entitled to compensation from VA if they develop 
a disability "resulting from personal injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty." 38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime 
service). To establish a right to compensation for a present 
disability, a Veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" 
requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).  Holton v. Shinseki, __ F.3d __ (C.A. Fed. 2009) 
(March 5, 2009).  The absence of any one element will result 
in the denial of service connection. Coburn v. Nicholson, 19 
Vet. App. 427, 431 (2006).

A Veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for active service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto and was not aggravated by such 
service. Only such conditions as are recorded in examination 
reports are to be considered as noted. 38 U.S.C.A. § 1111; 38 
C.F.R. § 3.304(b).

A pre-existing injury or disease will be considered to have 
been aggravated by active military, naval or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease. 38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(a). Temporary or 
intermittent flare-ups during service of a pre-existing 
injury or disease are not sufficient to be considered 
aggravation in service unless the underlying disability, as 
contrasted to the symptoms of that disability, has worsened. 
See Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991). Clear and 
unmistakable evidence (obvious and manifest) is required to 
rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during service. 
38 C.F.R. § 3.306(b).

As an initial matter, the Board notes that the Veteran has 
not alleged that the claimed disability was incurred in 
combat.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) 
(West 2002) are not for application.

Service Connection for a Right Ankle Sprain

The Veteran contends to have sprained his right ankle during 
active service.  At the time of his enlistment examination in 
December 1994, the Veteran denied any history of painful 
joints, broken bones, or foot trouble.  A medical examination 
confirmed that the Veteran's feet and lower extremities were 
normal.  No separation examination for this period of service 
is available for review.  Similarly, as stated, the Veteran's 
service treatment records the period of service from February 
2003 to April 2004 are not available for review.

Following separation from active service in April 2004, the 
Veteran underwent a VA examination in November 2004 which 
indicated a diagnosis of a right ankle sprain.  In his 
report, the examiner noted that the Veteran had a history of 
right ankle sprains before entering service.

Overall, the Board concludes that the record lacks clear and 
unmistakable evidence that a right ankle disability pre-
existed service. Accordingly, the presumption of soundness 
remains intact, and the appropriate inquiry for consideration 
is whether a right ankle  disability was incurred in, rather 
than aggravated by, active service.

After reviewing the available service treatment records, the 
VA examiner in April 2004 concluded that he could not 
determine whether the Veteran's right ankle injury was 
aggravated by active service.  As discussed, however, the 
question aggravation is not at issue.

In reviewing the record, the Board concludes that the 
Veteran's right ankle sprain was incurred in service.  In 
reaching this opinion the Board notes the small gap in time 
between the Veteran's separation from active service in April 
2004, the filing of his initial claim in August 2004 and the 
VA examination in November 2004 diagnosing a right ankle 
sprain and finds that the injury diagnosed in November 2004 
was incurred in active service.  Resolving all doubt in the 
Veteran's favor, the claim for entitlement to service 
connection for a right ankle sprain is granted. See 38 
U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection for a Finger Scar

The Veteran contends to have injured a finger of his right 
hand resulting in scaring.  At the time of his enlistment 
examination in December 1994, an examination revealed no 
identifying body marks or scaring and the Veteran's upper 
extremities were normal. No separation examination for this 
period of service is available for review. 

In August 1998, during a period of active duty for training 
(ACDUTRA), the Veteran suffered an injury to his right index 
finger.  Specifically, records indicates that while 
positioning a piece of metal roofing, he sliced the index 
finger of his right hand.  The Veteran was taken for medical 
treatment and the wound was closed with stitches.  A diagram 
of record indicates that the slice occurred approximately 
over the distal interphalangeal joint of the index finger.  
In a statement of duty status from August 1998, the injury 
was found to have occurred in the line of duty.

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled from a disease or injury 
incurred or aggravated in the line of duty, and any period of 
inactive duty training (INACDUTRA) during which the 
individual concerned was disabled from an injury incurred or 
aggravated in the line of duty. 38 U.S.C.A. § 101(24) (2008). 
That is to say, when a claim is based on a period of ACDUTRA, 
there must be evidence that the individual concerned died or 
became disabled during the period of ACDUTRA as a result of a 
disease or injury incurred or aggravated in the line of duty. 
In the absence of such evidence, the period of ACDUTRA would 
not qualify as "active military, naval, or air service" and 
the claimant would not achieve Veteran status for purposes of 
that claim. See 38 U.S.C.A. § 101(2)-(24); Mercado-Martinez, 
11 Vet. App. at 419.

In November 2004 the Veteran underwent a VA examination of 
his right hand and fingers.  The examiner noted scarring 
between the third and fourth as well as between the fourth 
and fifth fingers.  The Board notes that scars reported by 
the VA examiner in November 2004 are in different locations 
on the right hand from the location where the Veteran 
received stitches in August 1998.

The Veteran is competent to give evidence about what he 
experienced; for example, he is competent to discuss his 
current pain and other experienced symptoms. See Layno v. 
Brown, 6 Vet. App. 465 (1994).  Moreover, the U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit) has held 
that in certain situations, lay evidence can even be 
sufficient with respect to establishing medical matters such 
as a diagnosis.  Specifically, in Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007), the Federal Circuit commented 
that competence to establish a diagnosis of a condition can 
exist when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Similarly, the U.S. Court of Appeals 
for Veterans Claims has held that when a condition may be 
diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical 
in nature" and is capable of lay observation. Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

In the present case, a right finger scar is capable of lay 
observation and thus the Veteran's claim that the scar 
occurred during active duty constitutes competent evidence.  
The Board must now consider the credibility of such evidence.  
Here the evidence is highly credible given the small gap in 
time between the Veteran's separation from active service in 
April 2004, and the filing of his initial claim in August 
2004 and this continuity of symptomatology is established by 
competent, credible evidence.  Resolving all doubt in the 
Veteran's favor, the claim for entitlement to service 
connection for scaring of the fingers of the right hand is 
granted. See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER


Service connection for a right ankle sprain is granted.

Service connection for scaring of the fingers of the right 
hand is granted.



____________________________________________
H. N. Schwartz
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


